Fourth Court of Appeals
                                        San Antonio, Texas
                                              November 9, 2018

                                            No. 04-18-00818-CV

                       IN RE FIRETROL PROTECTIONS SYSTEMS, INC.

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On October 31, 2018, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and real parties in interest may file a response to the petition
for writ of mandamus in this court no later than November 26, 2018. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on November 9, 2018.


                                                         PER CURIAM




           ATTESTED TO: _____________________________
                        KEITH E. HOTTLE,
                        Clerk of Court




           1
          This proceeding arises out of Cause No. 2016CI07805, styled Tony Escamilla, et al. v. Firetrol Protection
Systems, Inc., et al., pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable Rosemarie
Alvarado-Hawkins presiding.